PER CURIAM.
Marlent and Rudy Piedra, defendants in a mortgage foreclosure action, have filed a petition for writ of prohibition following the trial court’s denial of their motion to disqualify the trial judge. In their petition, the Piedras contend that the trial judge erroneously refused to disqualify himself from their ease despite the legal sufficiency of their motion and accompanying affidavit alleging a reasonable fear that they will not receive a fair hearing or trial before the trial judge due to certain occurrences at a hearing below. Upon review of the petition, the appendix thereto, and the response filed by the plaintiffs which concedes the relief requested, we agree that the motion to disqualify is facially sufficient and thus grant the petition and hold that a writ of prohibition should issue to the trial judge directing him to disqualify himself from all further proceedings in the case below. We further direct that all orders issued in the lower court case subsequent to the filing of the motion to disqualify on September 15, 1997 shall be vacated, and that the Chief Judge of the Circuit Court for the Eleventh Judicial District shall assign another judge within the circuit to preside over the remainder of the ease. We assume that the formal issuance of the writ will be unnecessary.
Writ of prohibition granted.